Citation Nr: 0321005	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  02-06 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from October 1969 to December 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by which 
the RO granted special monthly pension by reason of being 
housebound, effective January 8, 2001, but denied special 
monthly pension based on the need of regular aid and 
attendance. 


REMAND

The veteran contends that special monthly pension based on 
the need for aid and attendance is warranted because he 
spends most of the day in a wheelchair, cannot go to the 
grocery store and bring the groceries in, needs help 
preparing meals and cleaning his house, and needs help 
getting into and out of the bath tub.  

By rating decision dated in May 1998 the RO granted pension 
based on evidence showing that the veteran suffered from 
severe degenerative disc disease of the lumbar spine.  

Increased pension is payable to a veteran by reason of the 
need for aid and attendance.  38 U.S.C.A. § 1521; 38 C.F.R. § 
3.351(a)(1).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A 
veteran will be considered in need of regular aid and 
attendance if he or she:  (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200, or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be considered in determining the need for 
regular aid and attendance:  the inability of a claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need for adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances that normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect the veteran from hazards or dangers incident 
to his daily environment.  Being "bedridden" is a proper 
basis for the determination.  For the purpose of this 
paragraph, "bedridden" is that condition which, through its 
essential character, actually requires that a claimant remain 
in bed.  The fact that a claimant has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions that a veteran is unable to perform should 
be considered in connection with his condition as a whole.  
It is only necessary that the evidence establish that a 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  Determinations that a 
veteran is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that his 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The evidence of record at this point includes six forms 
entitled "Application for Aid and Attendance and/or 
Housebound Benefits."  These are signed by five different 
examiners:  E.B. (from a VA mental health clinic); G.R., M.D. 
(a private examiner); P.R., M.D. (a VA examiner); A.C., M.D. 
(a VA examiner); and J.C., M.D. (a VA examiner).  Three forms 
are dated in December 2000 and the rest are dated from July 
to October in 2001.  The forms indicate that the veteran's 
daily activities include most of the following:  preparing 
meals, grocery shopping and carrying groceries, cleaning, 
cutting grass, dusting, sweeping, and walking.  J.C., M.D. 
noted that the veteran needed help with household activities 
secondary to decreased ability to maneuver and could only 
drive when not taking medication.  The forms dated in 2000 
reflect that three examiners concluded that the veteran was 
able to leave home for short distances unattended, and was 
physically and mentally able to protect himself in the daily 
environment.  One of the three examiners submitted a form in 
2001 indicating that the veteran was not able to leave the 
home or protect himself in the daily environment.  The two 
other 2001 examiners were split on that conclusion.  One 
examiner concluded that the veteran was able to leave the 
home and protect himself in the daily environment.  The other 
examiner concluded that the veteran was able to do neither.  
All examiners (2000 and 2001) found the veteran to not be 
totally blind, bedridden, or senile.  All determined that he 
was competent, could attend to the wants of nature and keep 
himself clean.  All but one of the examiners found that the 
veteran could not walk unassisted.  Three of the 2000 
examiners found that the veteran could dress and undress 
himself.  One of those examiners found differently in 2001; 
relating that the veteran could not dress and undress 
himself.  Again, the two other 2001 examiners took opposing 
views on that point-one finding that the veteran could dress 
and undress himself and the other finding that he could not.  
The examiners provided diagnoses including depressive 
disorder, chronic pain and anxiety, multiple deteriorated 
disks, and myofascial back syndrome with low back pain. 

Given that the examiners' conclusions as represented in the 
six forms conflict with each other, and considering that 
their rationale for reaching these conclusions is not 
presented, additional development is warranted to resolve the 
conflicting positions.  The Board further notes that the 
veterans statements regarding his condition present a more 
dire disability picture than that presented in the six forms.  
It is also a matter of concern that the descriptions provided 
in the forms as to the veteran's daily activities appear to 
be inconsistent with the conclusions expressed in those same 
forms--that the veteran cannot dress or undress and cannot 
protect himself.  For these reasons, more comprehensive VA 
examination is necessary.

Additionally, the Board notes that while the rating decision 
and the statement of the case set forth the requirements to 
establish a need for aid and attendance, the veteran has not 
been specifically informed of what information or evidence is 
required of him in order to substantiate his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  Given the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), action to provide such a notice with respect to 
the claim for special monthly pension based on the need for 
aid and attendance is appropriate.  

Finally, the Board observes that the veteran submitted a VA 
Form 23-22 in October 1972 appointing the Georgia State 
Department of Veterans Services as his representative.  The 
veteran submitted another VA Form 23-22 dated in September 
1983.  The second form identified The American Legion as the 
veteran's service organization.  But in the block reserved 
for stating the name and address of the chapter post or unit 
of the service organization, it states only "SDVS Georgia" 
and "VSO Cartersville."  Throughout the claims file 
documentation indicates that the RO considered the state 
department as the veteran's chosen representative.  Documents 
were mailed to the State Department of Veterans Services.  By 
letter dated in June 2001, the RO told the veteran that a 
copy of the letter was sent to the State Department of 
Veterans Services because the veteran had appointed them as 
his representative.  Upon certification, the representative 
was listed as the state veterans' service organization and 
comment from The American Legion was not obtained.  Given 
that this matter is being remanded for other reasons, the 
veteran should be asked to clarify whether he wishes to 
continue with the Georgia State Department of Veterans 
Services as his representative.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The veteran should be 
specifically informed of what information 
or evidence he should submit to 
substantiate his claim.  He should also 
be told of the one-year period for 
response under 38 U.S.C.A. § 5103(b) 
(West 2002).  The veteran should be asked 
to provide information regarding recent 
treatment for any disabilities that he 
believes render him in need of aid and 
attendance.  The RO should attempt to 
obtain any identified records that are 
not already associated with the claims 
file.  

2.  After the above development has been 
completed and any newly obtained evidence 
has been associated with the claims file, 
the veteran should be afforded a VA 
examination.  The RO should provide the 
examiner with the claims file.  The 
examiner should review the claims file, 
paying particular attention to the six 
forms mentioned above and the veteran's 
statements in a VA Form 9 dated in April 
2002.  The examiner should conduct 
whatever tests are deemed necessary to 
arrive at the opinions requested below.  
The examiner should provide a complete 
rationale for any conclusions reached, 
and should resolve any conflict between 
the examiner's opinion and those 
expressed in the six aid and attendance 
forms noted above.  

Having reviewed the claims file, the 
examiner should assess the severity of 
the veteran's degenerative disc disease 
of the lumbar spine, psychiatric 
disability, and service-connected left 
ear disabilities.  Any other physical or 
mental disability raised by the veteran 
should also be considered.  The examiner 
should render an opinion as to whether 
the combined effect of all the veteran's 
identifiable disabilities renders the 
veteran:  (1) unable to dress and 
undress; (2) unable to keep himself clean 
and presentable; (3) unable to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; (4) unable to attend to the 
wants of nature; (5) unable to physically 
or mentally protect himself from hazards 
or dangers incident to his daily 
environment.  The examiner should also 
indicate if there is frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances, which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.).  38 C.F.R. § 3.352 (a).  
The examiner should also determine 
whether the veteran is helpless, or 
nearly so helpless as to require the 
regular aid and assistance of another 
person.  

3.  The RO should ask the veteran to 
provide clarification as to whether the 
veteran wishes to have the Georgia State 
Department of Veterans Services act as 
the veteran's representative.  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the RO should 
furnish the appellant and his 
representative a supplemental statement 
of the case and allow them an opportunity 
to respond thereto.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and appear at any requested hearing, and the period for 
providing information or evidence as set forth in 38 U.S.C.A. 
§ 5103(b) has expired, if applicable, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

